    Case 19-00458-SMT     Doc 93    Filed 08/12/20 Entered 08/12/20 14:07:06   Desc Main
                                    Document Page 1 of 6
The document below is hereby signed.

Signed: August 11, 2020




                                     ___________________________
                                     S. Martin Teel, Jr.
                                     United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                   )
                                             )
     LUCY IMELDA ADAMS,                      )     Case No. 19-00458
                                             )     (Chapter 13)
                          Debtor.            )     Not for publication in
                                             )     West’s Bankruptcy Reporter.

          MEMORANDUM DECISION AND ORDER DISPOSING OF THE DEBTOR’S
         OBJECTION (DKT. NO. 84) TO RUSHMORE’S SECOND NOTICE (DKT.
        NO. 75) OF POST PETITION MORTGAGE FEES, EXPENSES AND CHARGES

          On June 4, 2020, the debtor filed an Objection to Notice of

     Post Petition Mortgage Fees, Expenses and Charges (Dkt. No. 84),

     in which she objects to a second Notice of Post Petition Mortgage

     Fees, Expenses and Charges (Dkt. No. 75) filed by Rushmore Loan

     Management Services, LLC as Servicer for U.S. Bank Trust National

     Association as Trustee of Lodge Series IV Trust (“Rushmore”).

     The Notice was filed under Fed. R. Bankr. P. 3002.1(c) and

     pursuant to Fed. R. Bankr. P. 3002.1(d) was “filed as a

     supplement to [Rushmore’s] proof of claim.”              This second Notice

     asserts additional charges of $1,140.00, incurred postpetition.

     I treat the Objection as a motion under Fed. R. Bankr. P.

     3002.1(e) to have the court “determine whether payment of any
Case 19-00458-SMT   Doc 93   Filed 08/12/20 Entered 08/12/20 14:07:06   Desc Main
                             Document Page 2 of 6


claimed fee, expense, or charge is required by the underlying

agreement and applicable nonbankruptcy law to cure a default or

maintain payments in accordance with § 1322(b)(5) of the Code.”

                                       I

                        SERVICE OF THE OBJECTION

      Rushmore has failed timely to respond to the Objection.               The

debtor served the Objection on the attorney who filed this second

Notice as Rushmore’s attorney and who has been representing

Rushmore in the case regarding an objection to its proof of claim

(which was supplemented by this second Notice) and regarding an

objection to Rushmore’s first such Notice.

      For purposes of Fed. R. Bankr. P. 7004(b)(3) or 7004(b)(8),

an agent authorized by appointment to receive service of process

can include an agent impliedly authorized to accept service of

process on a client's behalf if the agent is the attorney

representing the party in the bankruptcy case, and the totality

of the surrounding circumstances demonstrates the intent of the

client to convey such authority.           Rubin v. Pringle (In re Focus

Media Inc.), 387 F.3d 1077, 1083 (9th Cir. 2004); Ms. Interpret

v. Rawe Druck–und–Veredlungs–GmbH (In re Ms. Interpret), 222 B.R.

409, 416 (Bankr. S.D.N.Y. 1998).           There was proper service of the

Objection here.     The attorney’s authority to receive service of

the Objection is implied by his acting as Rushmore’s agent in

filing the second Notice, the very document that is the subject


                                       2
Case 19-00458-SMT    Doc 93   Filed 08/12/20 Entered 08/12/20 14:07:06   Desc Main
                              Document Page 3 of 6


of the Objection, and his involvement in the case in defending

against objections to Rushmore’s proof of claim and the first

such Notice.       Accordingly, there was proper service of the

Objection.

                                        II

                   THE GROUNDS ASSERTED BY THE OBJECTION

       The Objection asserts that the charges are related to the

transfer of the claim to Rushmore, and that the debtor ought not

be charged for charges incurred in a transfer being made.                 The

Notice includes these charges related to the transfer:

       •       On April 24, 2020, a fee of $25 was paid for filing the

               transfer of the claim to Rushmore.

       •       Another charge of April 24, 2020, is $100 for

               “Assignment of Claim.”

I agree that these are fees that the debtor is not responsible to

pay.       These fees were incurred by reason of the transfer of the

claim, a transaction for which the debtor ought not bear the

costs incurred.

       The Objection otherwise merely contends: “To now require the

Debtor to be responsible for fees solely authorized and

controlled by the Creditor is egregious.”             However, that does not

state a valid basis for disallowing the remaining fees claimed by

the Notice.       The remaining fees are:

       •       $215 for a response on March 23, 2020, to the debtor’s


                                        3
Case 19-00458-SMT   Doc 93   Filed 08/12/20 Entered 08/12/20 14:07:06   Desc Main
                             Document Page 4 of 6


           objection to the transfer of claim (an objection that

           this court overruled).

      •    $300 for plan review on April 22, 2020.

      •    $500 for objection to plan on May 6, 2020.

These fees were not incurred by reason of the transfer of the

claim.    The Deed of Trust appended to Rushmore’s proof of claim

makes clear that Rushmore is entitled to recover its attorney’s

fees in protecting its interests as the note holder in the

bankruptcy case.     Paragraph 9 of the Deed of Trust provides:

      If . . . there is a legal proceeding that might
      significantly affect Lender’s interest in the Property
      and/or rights under this Security Instrument (such as a
      proceeding in bankruptcy . . .) . . . then Lender may do
      and pay for whatever is reasonable or appropriate to
      protect Lender’s interest in the Property and rights
      under this Security Instrument . . . .

Paragraph 9 further provides that steps to protect the creditor’s

rights under the Deed of Trust include “paying reasonable

attorneys’ fees to protect its interest in the Property and/or

rights under this Security Instrument, including its secured

position in a bankruptcy proceeding.”           Paragraph 9 then states:

      Any amounts disbursed by Lender under this Section 9
      shall become additional debt of Borrower secured by this
      Security lnstrument. These amounts shall bear interest at
      the Note rate from the date of disbursement and shall be
      payable, with such interest, upon notice from Lender to
      Borrower requesting payment.

Paragraph 14 of the Deed of Trust provides that “Lender may

charge Borrower fees for services performed in connection with

Borrower’s default, for the purpose of protecting Lender’s

                                       4
Case 19-00458-SMT   Doc 93   Filed 08/12/20 Entered 08/12/20 14:07:06   Desc Main
                             Document Page 5 of 6


interest in the Property and rights under this Security

Instrument, including, but not limited to, attorneys’ fees,

property inspection and valuation fees.”           The remaining fees are

recoverable under the above-quoted provisions.

      Without a transfer there would have been no objection to the

transfer, but the objection was without merit, and Rushmore ought

to be reimbursed in defending its status as the entity having

rights under the Deed of Trust.         Similarly, Rushmore is entitled

to be reimbursed for attorneys’ fees in addressing the debtor’s

proposed Chapter 13 plan.

                                      III

                                  CONCLUSION

      For all of these reasons, it is

      ORDERED that the debtor’s Objection (Dkt. No. 84), treated

as a motion under Fed. R. Bankr. P. 3002.1(e) is granted in part

and denied in part as follows:

           (1) the debtor is not responsible for paying Rushmore

      the fee of $25 it paid for filing the transfer of the claim

      to Rushmore and the $100 charge for “Assignment of Claim,”

      and the Objection is granted in that regard, but

           (2) the debtor is responsible for paying Rushmore the

      $1,015 in other fees asserted on the Notice of Post Petition

      Mortgage Fees, Expenses and Charges (Dkt. No. 75) (in other

      words, payment of the claimed fees of $1,015 is required by


                                       5
Case 19-00458-SMT                                                                                    Doc 93             Filed 08/12/20 Entered 08/12/20 14:07:06   Desc Main
                                                                                                                        Document Page 6 of 6


                              the underlying agreement and applicable nonbankruptcy law to

                              cure a default or maintain payments in accordance with

                              § 1322(b)(5) of the Code) and the Objection is denied in

                              that regard, but without prejudice to the debtor’s filing a

                              further timely Rule 3002.1(e) motion if, beyond the

                              objections her instant Objection raised, she has valid

                              grounds for contesting these fees.

                                                                                                                                            [Signed and dated above.]

Copies to: Debtor; Recipients of e-notification of filings.

Rushmore Loan Management Services
P.O. Box 55004
Irvine, CA 92619-2708




R:\Common\TeelSM\KLP\Proof of Claim\Order re Objection to Second Notice Of Post Petition Mortgage Fees_Lucy Adams.wpd
                                                                                                                                  6
